USDC IN/ND case 1:19-cv-00431-WCL-SLC document 32 filed 10/23/20 page 1 of 4


                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF INDIANA
                                     FORT WAYNE DIVISION

LORI STARKEY, et al.,                                      )
                                                           )
         Plaintiffs,                                       )
                                                           )
         v.                                                )              No. 1:19-cv-00431-WCL-SLC
                                                           )
NISSAN NORTH AMERICA INC.,                                 )
                                                           )
         Defendant.                                        )

                                           OPINION AND ORDER

         Before the Court is a joint motion for protective order filed by the parties, seeking the

Court’s approval and entry of a proposed stipulated protective order pursuant to Federal Rule of

Civil Procedure 26(c). (ECF 29). Because the proposed order (ECF 29-1) is deficient in various

ways, the motion will be denied without prejudice.

         Rule 26(c) allows the Court to enter a protective order for good cause shown.1 See

Citizens First Nat’l Bank of Princeton v. Cincinnati Ins. Co., 178 F.3d 943, 946 (7th Cir. 1999).

A protective order, however, must only extend to “properly demarcated categor[ies] of

legitimately confidential information.” Id.; see MRS Invs. v. Meridian Sports, Inc., No. IP 99-

1954-C-F/M, 2002 WL 193140, at *1 (S.D. Ind. Feb. 6, 2002) (rejecting proposed protective

order because categories of protected information were overly broad and vague); Cook, Inc. v.

Boston Sci. Corp., 206 F.R.D. 244, 248-49 (S.D. Ind. 2001) (same).


         1
            “[T]he same scrutiny is not required for protective orders made only for discovery as for those that permit
sealed filings.” Containment Techs. Grp., Inc. v. Am. Soc’y of Health Sys. Pharmacists, No. 1:07-cv-997-DFH-
TAB, 2008 WL 4545310, at *3 (S.D. Ind. Oct. 10, 2008); see also Baxter Int’l, Inc. v. Abbot Labs., 297 F.3d 544,
545 (7th Cir. 2002) (“Secrecy is fine at the discovery stage, before the material enters the judicial record. But those
documents, usually a small subset of all discovery, that influence or underpin the judicial decision are open to public
inspection unless they meet the definition of trade secrets or other categories of bona fide long-term confidentiality.”
(citations omitted)). Though the proposed order is not entirely consistent on this point, it ultimately contemplates
sealed filings (ECF 29-1 ¶¶ 12, 14; but see ECF 29-1 ¶ 13), and thus, requires a higher level of scrutiny.
USDC IN/ND case 1:19-cv-00431-WCL-SLC document 32 filed 10/23/20 page 2 of 4


       Here, the proposed order fails to set forth narrow, demarcated categories of legitimately

confidential information. Instead it allows a party to designate material “confidential” if it

contains “confidential, commercially sensitive, private personal information, and/or proprietary

information.” (ECF 29-1 ¶ 1). But generic terms such as “confidential,” “proprietary,” and the

like are far afield from a narrowly demarcated category. See Filter Specialists, Inc. v. Hendi,

No. 3:08-cv-365, 2008 WL 4367594, at *2 (N.D. Ind. Sept. 17, 2008) (rejecting the parties’

proposed categories of “proprietary, confidential, or of a commercially sensitive nature,”

explaining that “[f]or the proposed document to comport with circuit precedent and the Federal

Rules, the parties need to limit this language of the order to a more ascertainable standard to

prevent a blanket protective order”).

        Furthermore, “[i]f the parties seek non-trade secret protection for any . . . information,

they must present reasons for protection and criteria for designation other than simply that the

information is not otherwise publicly available.” Cook, Inc., 206 F.R.D. at 249. “They must

describe a category or categories of information and show that substantial privacy interests

outweigh the presumption of public access to discovery material.” Id. For material to be

protected, it “must give the holder an economic advantage and threaten a competitive

injury—business information whose release harms the holder only because the information is

embarrassing or reveals weaknesses does not qualify for trade secret protection.” Id. at 248.

Accordingly, “merely asserting that a disclosure of the information ‘could’ harm a litigant’s

competitive position is insufficient; the motion must explain how.” Shepard v. Humke, IP 01-

1103-C-H/K, 2003 WL 1702256, at *1 (S.D. Ind. Mar. 28, 2003) (citing Baxter Int’l, Inc., 297

F.3d at 547).


                                                 2
USDC IN/ND case 1:19-cv-00431-WCL-SLC document 32 filed 10/23/20 page 3 of 4


       Also, the proposed order contemplates that the parties will submit documents to the Court

for in camera review and contact the Court to “schedule a conference with the Magistrate Judge”

before filing a “formal motion.” (ECF 29-1 ¶¶ 8, 11). The Court is unwilling to agree in the

hypothetical to these methods of dispute resolution; rather, the parties need to follow the Court’s

Local Rules, see N.D. Ind. L.R. 37-1, and file a motion with the Court in the event a dispute

cannot be resolved by the parties.

       Furthermore, as to the provision in paragraph 22 concerning the revocation or

modification of the proposed order, to be clear, the terms of a protective order cannot be

modified without the Court’s approval. Any modifications to the terms of the protective order

are subject to the same requirements for the Court’s initial approval and entry of a protective

order, specifically that good cause exists and that the various safeguards required by the Seventh

Circuit Court of Appeals are met. See Shepard, 2003 WL 1702256, at *2 (emphasizing that a

protective order “may not issue absent an appropriate showing of good cause, as well as

adherence to the other limitations the Seventh Circuit has emphasized apply to such orders”).

       Finally, paragraph 23 of the proposed protective order states that the Court will retain

jurisdiction over the parties and the protective order following termination of this litigation.

(ECF 29-1 ¶ 23). The Court, however, is unwilling to enter a protective order that suggests it

retain jurisdiction of any kind after resolution of the case. See E.E.O.C. v. Clarice’s Home Care

Serv., Inc., No. 3:07-cv-601 GPM, 2008 WL 345588, at *2 (S.D. Ill. Feb. 7, 2008) (encouraging

the parties to make a contractual agreement among themselves for the return of sensitive

documents without court oversight); see also Large v. Mobile Tool Int’l, Inc., No. 1:02-CV-177,

2010 WL 3120254, at *1 (N.D. Ind. Aug. 6, 2010).


                                                  3
USDC IN/ND case 1:19-cv-00431-WCL-SLC document 32 filed 10/23/20 page 4 of 4


       For these reasons, the Court DENIES without prejudice the Joint Motion for Entry of a

Protective Order (ECF 29) and declines to enter the parties’ proposed stipulated protective order

(ECF 29-1). The parties may submit another motion with a revised proposed protective order

consistent with the requirements of Rule 26(c) and Seventh Circuit caselaw.

       SO ORDERED.

       Entered this 23rd day of October 2020.

                                                    /s/ Susan Collins
                                                    Susan Collins
                                                    United States Magistrate Judge




                                                4
